


EXHIBIT 10.1







Weyland Tech  Inc. and Augicom S.A.

SOFTWARE LICENSE AGREEMENT

February _____, 2016







Weyland Tech Inc., a Delaware corporation, ( “ Weyland Tech ” ) and Augicom
S.A., a corporation organized and existing under the laws of the Swiss
Confederation  ( “ Augicom” ) have agreed to establish this SOFTWARE LICENSE
AGREEMENT in order to provide Augicom with exclusive rights to deploy, utilize,
and market Weyland Tech's CreateApp platform (hereinafter "the Technology").  




Weyland Tech owns and/or has rights to certain computer software programs, known
collectively as the CreateApp Platform ( “ the Technology ” ) that are useful in
creating, managing and coordinating mobile commerce ("m-commerce") channels and
transactions.







1.     SCOPE OF LICENSE




         1.1 LICENSE GRANT.  License to Weyland Tech ’ s Technology: Weyland
Tech grants Augicom a one (1) year Sole and Exclusive License, with a two (2)
year option to deploy, utilize, market and sell the Technology.  Augicom will
remain the only source that can sell the Technology in the TERRITORY during this
exclusive license.




         1.2 TERRITORY.  The Territory of the license shall be the European
countries, except Russia, Turkey, Armenia and Azerbaijan.




         1.3 ASSIGNMENT. Augicom will not have the right to assign the License
to any other party.




2.     APPOINTMENT AS SOLE AND EXCLUSIVE LICENSEE.




         2.1 APPOINTMENT.  Weyland Tech hereby appoints Augicom effective during
the License Term, as Weyland Tech's distributor of the Technology for use in the
TERRITORY. The appointment shall be for a Sole and Exclusive License.




         2.2 LICENSE FEES AND REQUIREMENTS.  In return for the Sole and
Exclusive License granted above, Augicom agrees to provide the following to
Weyland Tech:








--------------------------------------------------------------------------------

(a) Augicom will pay Weyland Tech a US$20 monthly fee per user of the Technology
that is deployed by Augicom in the TERRITORY.




(b) Augicom has the discretion to resell and/or mass distribute the Technology
at prices Augicom deems to be acceptable by the market in the TERRITORY)







3.       MARKETING AND SUPPORT OBLIGATIONS




         3.1 Augicom MARKETING AND SALES EFFORTS. Augicom shall use best efforts
to promote and market the Technology in order to maximize the licensing and
distribution of the Technology. Such marketing efforts shall include, without
limitation: establishment of a marketing and sales team dedicated exclusively to
promoting and distributing the Technology; advertising the Technology in a
commercially appropriate and reasonable manner; and promoting the Technology at
seminars, trade shows and conferences. Augicom agrees further that its marketing
and advertising efforts with respect to the Technology will be of the highest
quality, and shall preserve the professional image and reputation of Weyland
Tech and the Technology.







4.       PREPARATION OF LOCALIZED VERSIONS




        4.1 WEBSITE PREPARATION AND MAINTENANCE. Augicom shall be responsible
for the creation, localization, updating and maintenance of websites used to
market and sell the Technology including but not limited to:
createappeuropa.com, createappeuropa.fr, createappeuropa.de , createappeuropa.ch
and createappeuropa.be.




        4.2 PREPARATION OF LOCALIZED VERSIONS. Augicom shall be responsible for
 preparing Localized Versions of the Technology and of any new version thereof
in accordance with a schedule to be agreed upon for each such new version.




        4.3 RESPONSIBILITY FOR QUALITY ASSURANCE. Augicom shall have exclusive
responsibility for the development, packaging and quality assurance of Localized
Versions.







5.       INSTALLATION, TRAINING, TECHNICAL SUPPORT AND MAINTENANCE




        5.1 INSTALLATION AND TRAINING. Augicom shall be responsible for
conducting all activities required to install the Technology at Retailers and
Suppliers and for providing training to the Retailers and Suppliers. Augicom
shall also conduct the training related activities for such Retailers and
Suppliers, at such Retailers and Suppliers' request, and charge a reasonable fee
to such Retailers and





--------------------------------------------------------------------------------

Suppliers for such training. All such installation and training shall be
conducted with the highest level of professionalism and quality.




         5.2 TECHNICAL SUPPORT AND MAINTENANCE. Augicom shall be responsible for
providing Technical Support with respect to technical questions, support
problems, and Error evaluation and correction to all Retailers and Suppliers of
the Technology who have entered into the Software Maintenance Agreement with
Augicom.




         5.3 SOFTWARE MAINTENANCE AND SUPPORT SERVICES. Software Maintenance and
Support Services shall be provided under Augicom's Software Maintenance and
Support Services policies in effect on the date the Software Maintenance and
Support Services is ordered. Augicom is hereby authorized to distribute any and
all Error corrections and Updates to all of its Retailers and Suppliers
customers and sub-licensees.




6.       WARRANTIES




         6.1 Augicom WARRANTY. Augicom warrants that it maintains the
facilities, resources and experienced personnel necessary to market and
distribute Technology and to perform the necessary installation, training and
maintenance services related to such Technology and otherwise to fulfill its
obligations under this Agreement and that it is not precluded by any existing
arrangement, contractual or otherwise, from entering into this Agreement.




         6.2 WEYLAND TECH  FINANCIAL INDEMNITY. Augicom will indemnify Weyland
Tech for, and hold Weyland Tech harmless from, any loss, expense, damages,
claims, demands, or liability arising from any claim, suit, action or demand
resulting from: (a) the negligence, error, omission or willful misconduct of
Augicom or its representatives or sub-licensees; (b) the breach of any terms of
this Agreement; or (c) Augicom's non- compliance with applicable laws and
regulations.




         6.3 WEYLAND TECH  WARRANTY. Weyland Tech warrants and covenants that it
has and will during the License Term take all actions reasonably necessary and
appropriate to maintain the right to grant Augicom to use, reproduce, or
sublicense the Technology under this Agreement.







7.       COVENANTS AND RESTRICTIONS REGARDING THE TECHNOLOGY




         7.1 PROHIBITION ON DECOMPILING. Augicom acknowledges that the
Technology contains the valuable information of Weyland Tech and Augicom agrees
not to cause or permit the modification, reverse engineering, translation,
disassembly, or decompilation of, or otherwise to attempt to derive the source
code of the Technology, whether in whole or in part.








--------------------------------------------------------------------------------

         7.2 PROPRIETARY NOTICES. In order to protect Weyland Tech's copyright
and other ownership interests in the Technology, Augicom agrees that as a
condition of its rights hereunder, each copy of the Technology and related
documentation reproduced by or on behalf of Augicom shall contain the same
proprietary notices on the media, within the code and on the Documentation which
appear on the media or within the code of the Technology or on the Documentation
delivered by Weyland Tech to Augicom.




8.       OWNERSHIP AND PROPRIETARY RIGHTS.




8.1 OWNERSHIP. Weyland Tech shall retain all title, copyright and other
proprietary rights in and to the Technology. Augicom does not acquire any
rights, express or implied, in the Technology, other than those specified in
this Agreement. In the event that Augicom makes suggestions to Weyland Tech
regarding new features, functionality or performance that Augicom adopts for the
Technology, such new features, functionality or performance shall become the
sole and exclusive property of Augicom.






8.2 AUGICOM'S RIGHTS IN FUTURE DEVELOPMENT WORKS. Weyland Tech agrees and hereby
assigns all right, title and interest in any derivative works including
enhancements, new software modules or product options (collectively such future
versions of the Technology and any derivative works including enhancements, new
software modules or product options shall be referred to as "Future Development
Work(s)").







10.       MISCELLANEOUS.




         10.1 GOVERNING LAW. This Agreement shall be governed in all respects by
the laws of HKSAR Hong Kong. This Agreement is prepared and executed in the
English language only and any translation of this Agreement into any other
language shall have no effect.




         10.2 ATTORNEYS FEES. In the event any proceeding or lawsuit is brought
by Weyland Tech or Augicom in connection with this Agreement, the prevailing
party in such proceeding shall be entitled to receive its costs, expert witness
fees and reasonable attorneys' fees, including costs and fees on appeal.




         10.3 ARBITRATION. Choice of Forum and Venue. Each party to this
Agreement shall have the right to have recourse to and shall be bound by the
pre-arbitral referee procedure of the International Chamber of Commerce in
accordance with its Rules for a Pre-Arbitral Referee Procedure.  All disputes
arising out of or in connection with this Agreement shall be finally settled
under the Rules of Arbitration of the International Chamber of Commerce by one
arbitrator appointed in accordance with the said Rules.  The parties further
agree that the language to be used for any pre-arbitral referee procedures and
for the arbitration will be English, and that the Parties shall mutually agree
as to the location where any of the foregoing proceedings shall take place.
 Notwithstanding any other provision of this Agreement, either party shall be
entitled to seek injunctive or other provisional relief from any





--------------------------------------------------------------------------------

court of competent jurisdiction at any time prior to, during or after any
pre-arbitral referee procedure or arbitration proceeding initiated under this
Section 10.







WEYLAND TECH  INC.




_____________________







AUGICOM S.A.




_____________________

/s/ Brent Y Suen, CEO - Weyland Tech Inc.

/s/ Gilles AUCLAIR, Director - Augicom S.A.












